DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 2, a method of stent removal in the reply filed on 3/23/22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16,17,20,31,32,33,35 are rejected under 35 U.S.C. 103 as being unpatentable over Dumon (A dedicated tracheobronchial stent,1990) in view of Myler et al. (5643309). Dumon discloses (page 329) a method for removing a stent from an airway of a patient, the method including: inserting a removal instrument into the airway of the patient, the removal instrument including a cannula (please note examiner is giving the broadest reasonable interpretation of a catheter tube for a cannula); engaging the removal instrument with the stent; and rotating a portion of the removal instrument to cause retraction of the stent.  However, Dumon did not explicitly state the stent is retracted into the cannula. Myler et al. teach (col. 7, lines 48-58) that when retracting stents, they are to be retrieved into a cannula to remove the stent from the site of implantation. It would have been obvious to one of ordinary skill in the art to use a cannula to receive or have drawn within its lumen a stent as taught by Myler et al. in the method of removing a stent from the airway of a patient such that it reduces any possible trauma, see Myler that cannulas are used to provide an atraumatic removal, col. 8, lines 4-6. Regarding claim 17, Dumon discloses (page 329) the delivery/removal instrumentation includes an imaging device (visual) used to produce imagery of the airway as the removal instrument is inserted into the airway of the patient.  With respect to claim 20, Myler teaches (col. 7, lines 52-58) that as the stent is compressed it is entering the cannula of the removal instrument, which then the process includes retracting the removal instrument with the compressed stent relative to the airway. Regarding claim 31, Myler et al. teach (col. 8, lines 4-6) that the cannula is a second cannula 60 of the removal instrument, and the portion of the removal instrument corresponds to a portion of a first cannula 52 of the removal instrument arranged in the second cannula. Regarding claims 32,33 Dumon discloses a grasping device or forceps (which inherently includes jaws) as part of the removal instrument and engages with the stent to grasp onto a portion of the stent, see page 329. With respect to claim 35, per the combined teachings of Dumon, rotating to roll up or compress the stent and then use the teaching of Myler to pull into a cannula, col. 8, lines 2-6, will cause retraction of the stent into the cannula with retracting the portion of the removal instrument into the cannula. 
Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dumon (A dedicated tracheobronchial stent,1990) in view of Myler et al. ‘309 as applied to claim 16 above, and further in view of Gross et al. (WO 2008/142677). Dumon in view of Myler et al. is explained as before. However, Dumon as modified by Myler et al. did not explicitly disclose a stent with a helically arranged structure. Gross et al. teach (Fig. 10) a stent with a helically arranged structure that is made of silicone, pg 33, lines 1,2. It would have been obvious to one of ordinary skill in the art to alternatively structure the silicone stent of Dumon used in a method of removing from an airway as modified with Myler et al. and provide a helical configuration as taught by Gross et al. since such a flexible stent is easier to extract from the vessel, see Gross pg 7, lines 26-31, pg 8, lines 1,2. 
Claim(s) 21,36 are rejected under 35 U.S.C. 103 as being unpatentable over Dumon (A dedicated tracheobronchial stent,1990) in view of Myler et al. ‘309 as applied to claim 16 above, and further in view of Sahatjian et al. ( 2011/0054591). Dumon in view of Myler et al. is explained as before. However, Dumon as modified by Myler et al. did not explicitly disclose a stent with a helically arranged structure. Sahatjian et al. teach (Fig. 6) a stent with a helically arranged structure that is made of a deformable or elastomeric material, paragraph 85. It would have been obvious to one of ordinary skill in the art to alternatively structure the silicone stent of Dumon used in a method of removing from an airway as modified with Myler et al. and provide a helical configuration as taught by Sahatjian et al. since such a flexible stent is easier to extract from the vessel, see Sahatjian paragraph 114. With respect to claim 36, Dumon as modified with Myler did not disclose the portion of the removal instrument is threadedly engaged with the cannula. Sahatjian et al. teach (paragraph 112) a cannula that is threaded to engage a removal instrument 331 used with a stent. It would have been obvious to one of ordinary skill in the art to use a threaded engagement for the removal instrument with the cannula as taught by Sahatjian et al. in the method of removal of an airway stent by Dumon as modified by Myler such that it provides a positive connection to eliminate the possibility of the stent disengaging from the removal instrument and the cannula also ca be used interchangeably due to its removable tip. 
Claim(s) 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dumon (A dedicated tracheobronchial stent,1990) in view of Myler et al. ‘309 and Sahatjian et al. as applied to claim 21 above, and further in view of Foster et al. (2017/ 0245977). Dumon in view of Myler et al. is explained as before. Regarding claims 23,25 it is noted that Sahatjian teaches a helical stent in addition to Foster teaching a helical stent for the airways and has a helical pitch. However, Dumon as modified by Myler and Sahatjian did not teach the helical angle is between 15-35 degrees or a pitch of the helically arranged structure is between 10.7-27.9 mm. It is noted that Foster does teach (paragraphs 14,16) that the pitch is not too large such that it can provide the force and support for the airway as needed. It would have been obvious to one of ordinary skill in the art to use the teaching of Foster to provide a low pitch and it would have been an obvious expedient to select a pitch within the range of 10.7-27.9mm or have a pitch angle within the range of 15-35 degrees for the stent of Dumon used in the method of removal from the airway and modified with Myler and Sahatjian such that it can sufficiently stabilize the airway and be sufficiently flexible in the lung airways. Regarding claim 24, Foster does teach (paragraph 5) the helical arranged structure is configured to provide a positive pressure ventilation of the airway of the patient. However, the combined teachings of Dumon with Myler and Myler and Sahatjian and further with Foster do not explicitly teach the pressure between 5 and 20 cm H20. It would have been obvious to one of ordinary skill in the art to provide the pressure between 5 and 20 cm H20 in the method of removing the stent from the airway by Dumon as modified by Myler and Sahatjian and use the teaching of Foster to find the optimal pressure to maintain an open passageway for the patient due to the anatomical pressures exerted thereon. With respect to claim 26, Dumon as modified by Myler et al. did not explicitly disclose the thickness of the wire of the helical stent being between 0.1- 1mm. Foster et al. disclose (paragraph 5) a wire thickness for a stent used in the airways being within the range of 0.1-1mm thick. It would have been obvious to one of ordinary skill in the art to find the optimal thickness and use a thickness between 0.-1mm as taught by Foster et al. for the stent that is removed by the method of Dumon as modified by Myler et al. such that the correct flexibility is provided, but the proper structural support for the airway.
Claims 27,28,30 are rejected under 35 U.S.C. 103 as being unpatentable over Dumon (A dedicated tracheobronchial stent,1990) in view of Myler et al. ‘309 and Sahatjian as applied to claim 21 above, and further in view of Bolea et al. (2002/0188344). Dumon in view of Myler et al. is explained as before. However, Dumon as modified by Myler et al. did not explicitly disclose the stent comprise a protruding element on an end of the stent to engage the removal instrument. Bolea et al. teach (Figs. 16,18,19,22,23) a protruding element or ball on the end of the stent such that they aid in removal of the stent via engagement with removal instrument, Fig. 20. It would have been obvious to one of ordinary skill in the art to use a protruding element on the end of the helical stent in the method of removing a stent by Dumon as modified by Myler and Sahatjian per the teaching of Bolea such that the surgeon is enabled to grip onto a portion of the stent and easily remove the stent, paragraph 58 of Bolea. Regarding claim 28, it can be seen (Figs. 16,17,20) that Bolea teaches the protruding element 172 at the end of wire of stent comprises a width at least 10% greater than a thickness of a wire for a stent component. Thus per the modification the stent of Dumon modified with Myler and Sahatjian provide a helical stent. 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Dumon (A dedicated tracheobronchial stent,1990) in view of Myler et al. ‘309 as applied to claim 32 above, and further in view of Julian et al. (6309397). Dumon in view of Myler et al. is explained as before. However, Dumon as modified by Myler et al. did not explicitly disclose the grasping device is connected to the portion of the removal instrument and extends distally from a distal end of the portion of the removal instrument. Julian et al. teach (col. 7, lines 26-39) that a removal instrument includes a grasping device at the end of the instrument and is designed based on the desired object to be removed or gripped. Julian further illustrates (Figs. 16,17,18A) arrangements of the instrumentation for a detachable gripping member. It would have been obvious to one of ordinary skill in the art to configure the grasping device used in the method of Dumon as modified by Myler and alternative provide the grasping device of the removal instrument to be connected or in other words detachable as taught by Julian et al. such that it extends from the distal end portion of the removal instrument to engage the object easily to be removed and the procedure is able to use other accessories if needed, see Julian (col. 2, lines 62-67. 

Allowable Subject Matter
Claims 19,22,29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799